Exhibit 10.1

 

GRAPHIC [g83901kgi001.gif]

 

May 11, 2012

 

Mr. Frank R. Jimenez

 

Dear Frank,

 

On behalf of Bunge, I am very happy to confirm our offer for you to join Bunge
Limited as General Counsel, Secretary and Managing Director, Government Affairs,
based in White Plains, N.Y and reporting directly to Alberto Weisser, the Chief
Executive Officer of Bunge Limited. We are looking forward to having you on the
team leading this very important area of the Company and helping to further
Bunge’s growth and profitability.  I know Bunge offers the environment and
challenges that you are seeking and I am sure you will enjoy our group.

 

Effective Date: July 5, 2012

 

1.              Base Salary: Your base salary will be $500,000 per annum payable
in 24 installments per year. Your salary will be reviewed to consider relevant
market rates during our annual salary review process conducted in March of each
year.

 

2.              Annual Incentive Program:  You will be eligible for
consideration for an award under the Company’s Annual Incentive Program. As
General Counsel, the “target” of your annual incentive award is 75% of your base
salary, with a maximum upward potential of 2.5 times this amount.  Note that the
actual annual award will be determined based on your individual contribution
during each performance year as well as on the results achieved against select
financial metrics. Bonuses, if due, are typically paid in the first quarter of
the year following the announcement of financial results for the performance
year.

 

3.              Long Term Incentive Program: You will also be eligible for
consideration for awards under the Company’s Equity Incentive Program.  The
value of this award is established annually by the Compensation Committee of the
Board based on a competitive analysis of Bunge’s peer companies and other
factors which impact the business.  Awards are typically granted in the form of
stock options and performance based restricted stock units during the first
quarter of each year.  In 2013, the grant date fair market value of your award
will be approximately $1,000,000.

 

Note that target amounts as well as the metrics, pay-out formulas and conditions
of both the Annual Incentive Program as well as those of the Long-term Incentive
Program, may be periodically revised or altered to reflect changing business or
market conditions. Should changes occur you will receive appropriate notice.

 

4.              Benefits: Bunge also offers a competitive package of employee
benefits. For your information, listed on the following page in summary format,
are some features of our key benefits. Please note that, depending on business
conditions and competitive environment, the Company reserves the right to change
these benefits at any time without a retroactive impact on you. Additional
information will be sent to you regarding the benefit plans.

 

--------------------------------------------------------------------------------


 

a.                 Group Medical Coverage:.

 

·                  Covers all pre-existing conditions.

·                  Offers a national PPO administered by UnitedHealthcare or by
BlueCross/BlueShield.

·                  The current monthly cost of this program is approximately
$124.29 for single coverage, $248.57 for the employee plus one family member and
$319.53 for family coverage with educations taken on a pre-tax basis.

 

b.                  Dental Insurance:

 

·                  Offered by Delta Dental.

·                  The current monthly cost of this program is approximately
$7.52 for single coverage, $15.04 for the employee plus one family member and
$20.89 for family coverage with deductions also taken on a pre-tax basis.

 

c.                   Life Insurance & AD&D:

 

·                  Presently, this plan is provided at no cost to you.

·                  The benefit is two times your annual base salary. Evidence of
insurability is required for coverage in excess of $800,000.

 

d.                  Short Term Disability (SID):

 

·                  This program provides disability pay for illnesses or
disabilities incurred off the job.

·                  Presently, the plan is provided at no cost to you.

·                  The duration of this benefit is up to 26 weeks based on the
length of your service.

 

e.                   Long Term Disability (LTD):

 

·                  The plan is optional and provided at a cost of $0.36 per $100
of monthly base salary up to a maximum monthly salary of $10,000.

·                  You may elect to obtain coverage paying for the premium on a
pre-tax basis (in which case benefits paid will be considered taxable income) or
on an after-tax basis (in which case benefits, if paid, will not be taxable).

·                  When eligible, benefits under this plan will begin after your
26th week of disability.

 

f.                    Bunge Savings Plan: (40 I (k) Plan):

 

·                  Based on the present provisions you may contribute between 1%
and 50% (in 1% increments) of your base pay per year on a pre-tax basis - for
2012 these contributions are capped at $17,000.

·                  Currently, the Company will match $1 for every pre-tax dollar
you contribute to the Plan up to 3% of your salary and 50% on contributions made
on the next 2% of your salary.

·                  In addition, participants aged 50 or more can make additional
(unmatched) pre-tax contributions. For 2012, the maximum “catch-up” contribution
is $5,500.

·                  Both Company and your individual contributions are
immediately vested.

·                  You may direct your investments in any combination of the
funds offered.

·                  Hardship withdrawal as well as loan options are available.

 

g.                   Pension Program:  Currently, Bunge also offers a defined
benefit pension program. You are eligible to participate in the plan following
one year of continuous service.  You will have a fully vested benefit following
five years of continuous service.  Overall, the program offers a benefit equal
to 1% of your final average earnings (of the highest 5 consecutive years), as
defined by the Bunge U.S. Pension Plan, per year of service plus .5% of the
amount by which these earnings exceed career average social security wage basis.
As a U.S. based member of the Executive Committee of Bunge, you are eligible to
participate in the Bunge U.S. Supplemental Executive Retirement Program (SERP)
and your “earnings” for purposes of the SERP will be calculated based on your
salary earned plus 100% of the annual bonus actually earned.  You will have a
fully vested benefit in the SERP following five years of continuous service.

 

h.                  Perquisite Allowance: As a US-based Executive Committee
member you will also receive a flexible

 

--------------------------------------------------------------------------------


 

perquisite allowance of $9,600 per annum payable in 24 installments per year.

 

i.                      Vacation: You are eligible for four weeks of vacation
per year.

 

j.                     Holidays: The following holidays are currently recognized
by the Company:

 

 

New Year’s Day

M.L. King, Jr. Day

Presidents Day

 

Good Friday

Memorial Day

Independence Day

 

Labor Day

Thanksgiving Day

Day after Thanksgiving

 

Christmas Eve

Christmas Day

 

 

Beginning in 2013, you will also be eligible for two optional holidays per
calendar year.

 

5.              Severance: In the event your employment is involuntarily
terminated by the Company without “Cause” (as defined below), you will (upon the
release of any employment related claims and covenants in form and substance
satisfactory to both you and Bunge):

 

a.              receive a lump sum payment equivalent to 12 months of your then
prevailing base salary plus target annual incentive

 

b.              continue to vest in all unvested time-based restricted stock
units mentioned in bullet 3 of section 6 below

 

In addition, if the termination is not due to performance, you will also receive
a prorated portion of your annual bonus for the year in which the termination
occurs.

 

“Cause”  means the termination of an Employee’s employment or service with the
Company as a consequence of:

 

(i)                                                 the willful and continued
failure or refusal of the employee to substantially perform the duties required
of him or her as an employee of the Company;

(ii)                                              any willful and material
violation by the employee of any law or regulation applicable to any business of
the Company, or the employee’s conviction of, or a plea of nolo contendere to, a
felony, or any willful perpetration by the employee of a common law fraud; or

(iii)                                         any other willful misconduct by
the employee this is materially injurious to the financial condition or business
reputation of, or is otherwise materially injurious to, the Company.

 

6.              Joining Considerations: As additional inducement for you to join
Bunge, subject to your continued employment with the Company at the time that
vesting occurs or that each payment is to be made (except under the
circumstances outlined in section 5.b. above), we will:

 

·                  Pay you a cash amount of $750,000; 50% will be payable upon
hire and 50% will be payable on the one year anniversary of your date of hire.

 

·                  Guarantee the minimum 2012 Annual Incentive payment at target
or $375,000.

 

·                  Grant you 24,000 time-based restricted stock units of Bunge
upon hire. The time-based stock units will vest at a rate of one third per year
on each of the first three anniversaries of the grant date.

 

Additionally, you will be covered, on the same terms and conditions as other
members of the Executive Committee, under the Company’s Directors and Officers
(D&O) insurance policy.

 

As a standard procedure, our employment offers are contingent upon successful
completion of a drug screen, references and background check to be conducted
prior to joining Bunge. You will need to provide documents that show that you
are legally eligible to work in the United States. The offer is based on your
representation

 

--------------------------------------------------------------------------------


 

that you are not subject to any restrictive covenants with any present and/or
former employers.

 

This agreement includes your promise that:

 

(i)                                     you shall not (except to the extent
required by an order of a court having competent jurisdiction or under subpoena
from an appropriate government agency) disclose to any third person, whether
during or subsequent to your employment with the Company, any trade secrets;
customer lists; product development and related information; marketing plans and
related information; sales plans and related information; operating policies and
manuals; business plans; financial records; or other financial, commercial,
business or technical information related to the Company or any subsidiary or
affiliate thereof unless such information has been previously disclosed to the
public by the Company or has become public knowledge other than by a breach of
this Agreement; provided, however, that this limitation shall not apply to any
such disclosure made while you are employed by the Company, or any subsidiary or
affiliate thereof in the ordinary course of the performance of your duties;

 

(ii)                                  For eighteen months after the termination
of your employment, you shall not attempt, directly or indirectly, to induce any
Company agent or employee of the Company, or of any subsidiary or any affiliate
thereof, to be employed or perform services elsewhere except if you are
previously authorized to do so by the CEO of Bunge Limited in writing;

 

(iii)                               For eighteen months after the termination of
your employment, you shall not attempt, directly or indirectly, to induce any
employee or agent of the Company, or of any subsidiary or affiliate thereof, to
cease providing services to the Company, or any subsidiary or affiliate thereof;

 

(iv)                              Following the termination of your employment, 
you shall provide assistance to and shall cooperate with the Company or any
subsidiary or affiliate thereof, upon its reasonable request, with respect to
matters within the scope of your duties and responsibilities during your
employment with the Company.  (The Company agrees and acknowledges that it
shall, to the maximum extent possible under the then prevailing circumstances,
coordinate (or cause a subsidiary or affiliate thereof to coordinate) any such
request with your other commitments and responsibilities to minimize the degree
to which such request interferes with such commitments and responsibilities). 
The Company agrees that it will reimburse you for reasonable travel expenses
(i.e., travel, meals and lodging) that you may incur in providing assistance to
the Company hereunder.

 

(v)                                 You will make your best effort to comply
with Bunge’s Share Ownership Guidelines which have been established to better
align the interests of senior executives with interests of the shareholders. A
summary of the guidelines appears in Attachment A.

 

This offer is not a guarantee of employment for a specific period of time. You
should understand that you are an employee at-will, which means either you or
the Company may terminate your employment for any reason, at any time, with or
without notice.  Please understand that no supervisor, manager or representative
of the Company other than the Chief Personnel Officer of Bunge Limited has the
authority to enter into any agreement with you for employment for any specified
period of time or to make any promises or commitments contrary to the
foregoing.  Further, any such employment agreement entered into shall not be
enforceable unless it is in a formal written agreement and signed by you and the
Chief Personnel Officer of Bunge Limited.

 

This agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to principles of
conflict of laws, and may not be amended or modified other than by written
agreement executed by the parties hereto or their respective successors and
legal

 

--------------------------------------------------------------------------------


 

representatives. In this manner, any litigation or other proceeding commenced by
either party to this agreement or obligations hereunder shall be commenced in
the federal or state courts of New York.

 

Frank, I am delighted that you will be assuming the role of General Counsel,
Secretary and Managing Director, Government Affairs.  If this letter expresses
your understanding of our agreement, your signature below will indicate your
acceptance of the terms herein. Should you have any questions do not hesitate to
call me.

 

Sincerely,

 

 

 

Vicente Teixeira

 

Chief Personnel Officer

 

 

 

In agreement:

 

 

 

 

 

/s/ Frank R. Jimenez

 

Frank R. Jimenez

 

 

 

In agreement:

 

 

 

 

 

/s/ Vicente Teixeira

 

Vicente Teixeira

 

 

 

 

 

Date:

May 23, 2012

 

 

--------------------------------------------------------------------------------